
	
		I
		111th CONGRESS
		1st Session
		H. R. 4274
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Larsen of
			 Washington (for himself and Mrs.
			 Emerson) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend section 13(a) of the Richard B. Russell National
		  School Lunch Act (42 U.S.C. 1761(a)) to permit certain service institutions in
		  all States to provide year-round services.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring All Students Year-round
			 (EASY) Access to Meals and Snacks Act.
		2.Year-round
			 services for eligible entitiesSection 13(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)) is amended by adding at the end
			 the following—
			
				(11)Year-round
				optionA service institution
				that is described in paragraph (6) (excluding a public school), or a private
				nonprofit organization described in paragraph (7) shall be eligible for the
				program under the same terms and conditions as other service institutions,
				except that such service institution, in addition to being eligible for
				reimbursement for meals described in subsection (b)(2) served during each day
				of operation during the periods described in subsection (c)(1), may be
				reimbursed for up to 1 meal and 1 snack per child served during each day of
				operation during—
					(A)after school
				hours;
					(B)weekends;
				and
					(C)school holidays
				during the regular school
				calendar.
					.
		3.Conforming
			 AmendmentSection 18(h) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769(h)) is hereby
			 repealed.
		
